Title: To Thomas Jefferson from James Ash, with Jefferson’s Note, 29 April 1803
From: Ash, James
To: Jefferson, Thomas


          
            Sir
                     
            Baltimore 29th. April 1803
          
          The proposals, which I had the honor to transmit you some time ago, for “The American Law of Merchants,” have been returned with your Signature.”
          Agreeably to the conditions, be pleased to transmit me the advance therein required; because I consider my character pledged for the return of every Cent, if the undertaking should not be sufficiently encouraged, to authorize the publication, and reward my labor. Besides my present necessities, from Judicial persecution, which will be reasonably explained to my fellow Citizens, require every aid to forward the Work Contemplated; and it is trusted, whatever defects it may Contain, will be attributed to inability, and not to the want of zeal and faithful endeavours in the execution.
          I have the honor to be Sir, Yr: mo: ob: Hble: Servt:
          
            James Ash
          
          
             Note by TJ:
            May 11. inclosd. 5. D. to author at Baltimore.
          
        